BARCLAY, J.
This case originated in the probate court of Pike county, Missouri, by the presentment for allowance of a demand against the estate of Nancy M. Grimes, deceased. The claimant, John M. Grimes, was her husband. He is the regular administrator of her estate. In view of plaintiff’s adverse claim against the estate, Mr. Courtland Eeynolds was appointed administrator for the time, in accordance with the statute on that subject (E. S. 1899, sec. 205).
The demand is based on a promissory note for $286.60, dated, February 1, 1900, payable one day after date, without interest, to the order of plaintiff, and is signed by N. M. Grimes.
In the probate court there was a hearing 'in which both parties were represented. The court found in favor of the plaintiff and allowed his demand against the estate, with interest. Afterwards, in due course, defendant took an appeal to the circuit court where the claim was tried anew, with like result, neither party requiring a jury. The judgment was in the usual form, allowing plaintiff’s demand against said estate in the sum of $270.42 and costs, in the fifth class. The allowance was duly ordered certified to the probate court.
Defendant thereupon appealed to the St. Louis Court of Appeals in the ordinary way.
*580There is no dispute in regard to the facts of the case. The questions involved are purely questions of law.
The plaintiff, John M. Grimes, and the deceased, Nancy M. Grimes, were husband and wife and so remained until her death in May, 1900. They were married in 1897. She made the note to her husband, the plaintiff, as described. It was founded upon the unquestionable consideration of money loaned, as proven by the testimony of a disinterested witness at the hearing.
The note was in the usual form of such obligations. It is one of the two which plaintiff desires to- have established as demands against his wife’s estate. The other note is the subject of a different suit, tried at the same time with this and appealed along with it.
It was in evidence that Mrs. Grimes was the owner of real property in the State of Missouri when she married plaintiff, that she acquired other realty during the marriage, and that said property produced income to her. All these facts were admitted.
The trial court found in favor of the plaintiff and allowed the demand as already stated, j'ust as the probate court had done.
The case is narrowed into this shape: whether or not a note given by a wife to her husband during their coverture, for money borrowed of him by her, may be proved up by him in the ordinary way as a derhand against her individual estate after her death.
1. It is singular that this is not a perfectly simple proposition ■ but it does not seem to be entirely free of difficulty.
The chief contention of appellant is that no court can take cognizance of such a claim except a court of equity.
The j'ustice of the obligation itself is not controverted. No testimony was tendered by defendant which might in any respect challenge the consideration of the note. Defendant *581plants himself behind the supposed rule of procedure forbidding a husband to sue his wife and contends that, whatever remedy plaintiff may have, he has none in the probate court where this proceeding originated.
Although the existing legislation governing the relation of husband and wife and defining their reciprocal rights in the property of each other may have created new difficulties of interpretation, it is our duty to attempt their solution patiently and with due respect for the purposes and spirit of that legislation.
It is by no means necessary to review at any length the steps which have brought our laws, concerning married women, into their present form. The entire chapter on that subject (R. S. 1899, ch. 51) exhibits a series of enactments, ¿volved from time to time, all pointing to a certain general purpose. The most sweeping of these provisions are sections- 4335 and 4340 (R. S. 1899) and of them the more important in its bearing on this litigation is the former, the terms of which it may be well to repeat here:
“Sec. 4335. Wife deemed feme sole, for what purposes. • — A married woman shall be deemed a feme sole so far as to enable her to carry on and transact business on her own account, to contract and be contracted with, to sue and be sued, and to enforce and have enforced against her property such judgments as may be rendered for or against her, and may sue and be sued at law or in equity, with or without her husband being joined as a party: Provided, a married woman may invoke all exemption and homestead laws now in force for the protection of personal and real property owned by the head of a family, except in cases where the husband has claimed such exemption and homestead rights for the protection of his own property.”
Before the passage, in 1889, of the law last quoted, some very definite rulings had been made touching the -right of hus*582band and wife to make contracts with each other in cases where the wife possessed a separate estate.
In Morrison v. Thistle, 67 Mo. 596, a case which arose out of transactions in 1871, before the enactment of that part of section 4340, Revised Statutes 1899, which first appeared in Missouri in 1875 as a new act (Laws 1875, p. 61), a wife having a separate estate in equity executed a note to her husband, and it was held to be a valid equitable charge against her estate. Judge Sherwood, speaking for the whole court, said that husband and wife might contract and “become the creditor or debtor of each other, with like effect, so far as regards equitable contemplation and rights, as if they had never become one flesh.”
The same doctrine was applied in other Missouri cases of which we mention a very few, some of which held that even gifts between husband and wife were valid in equity, to say nothing of more perfect contracts. Meyer v. McCabe, 73 Mo. 236; Turner v. Shaw, 96 Mo. 22; Botts v. Gooch, 97 Mo. 88; State ex rel. v. Jones, 83 Mo. App. (St. L.) 151.
These precedents were founded on well-known precepts of English jurisprudence as applied in courts of chancery, according to recognized authorities cited in some of the opinions mentioned.
It was well-settled law, before the enactment of section 4335 (R. S. 1899), that such a contract of' a wife with a husband as is here in suit was valid and enforcible in courts of chancery against her separate estate in equity, without invoking any of the modern statutory provisions conferring on married women the power to make contracts concerning her own property.
So far as concerns the right of suit between husband and wife, it. is well to notice a passage in the code of procedure:
“A married woman may, in her own name,- with or without joining her husband as a party, sue and be sued in any of the courts of this State having jurisdiction, with the same *583force and effect as if she were a feme sole, and any judgment in the cause shall have the same force and effect as if she were unmarried.” B. S. 1899, sec. 546.
The foregoing section first appeared as section 1996, Be-vised Statutes 1889. It is interesting to notice the evolution of the Missouri law in this phase of our topic. Some steps in that process are quite significant in their bearing' on our present inquiry.
In the revision of the general statutes of 1865 (p. 651, sec. 8) it is provided:
“When a married woman is a party, her husband must be joined with her, except that: Eirst, when the action concerns her separate property, she may sue and be sued alone; second, when an action is between herself and her husband, she may sue and be sued alone. But when her husband can not be joined with her, as herein provided, she shall prosecute or defend by her next friend.”
That section was amended in 1868 so as to read as follows (Laws 1868, adj. sess. p. 87) :
“When a married woman is a party, her husband must he joined with her in all actions except those in which the husband is plaintiff only and the wife defendant only, or the wife plaintiff and the husband defendant; and in all such actions where the husband is plaintiff and the wife defendant, or the wife plaintiff and the husband defendant, it shall be lawful for the wife to sue or defend by her agent or attorney, as she may think proper, and in all actions by husband and wife, or against husband and wife, they may prosecute the same by attorney, or they, or either, may defend by attorney; and it shall not be necessary for the wife in any such case to sue with her husband by next friend, or to appear and defend by next friend.”
By the revision of 1879 that section was amended so as to read thus (B. S. 1879, sec. 3468).:
“When a married woman is a party, her husband must be *584joined with her in all actions, except those in which the husband is the sole plaintiff and the wife the sole defendant; •or the wife a plaintiff and the husband a defendant, and in all such actions it shall be lawful for the wife to' sue or defend, by her agent or attorney, as she may think proper, and in all actions by husband and wife, or against husband and wife, they may prosecute the same by attorney; or they, or either, may defend by attorney; and it shall not be necessary for the wife, in any such case, to sue with her husband by next friend, or to, appear and defend by next friend.”
In arriving at the legislative intention in any given law it is not merely useful, but often imperative, to examine the previous condition of the written law and of the decisions construing it in order to discover what was the purpose aimed at by the amendment, the better to give such interpretation to the last law as will carry out the design for which it was framed.
The object of all rational interpretation is to reach the true intent and meaning of the lawmaking authority as expressed in the language it has employed to convey its thought. All other rules are subordinate to that great one.
Another principle of interpretation which must be closely adhered to is to consider all the statutes treating of the same subject-matter so that the meaning of any particular provision may be enlightened by a view of the general purpose pervading the entire law of the subject.
The statute defining the rights of married women in respect of the control of their own property should be read in conjunction with the laws which provide remedies to enforce the rights conferred, remembering the maxim that a grant of power or of right is usually construed to include such incidents as will make the principal grant effective.
Giving due effect to the spirit and purpose of the legislation on this subject, what conclusion should be drawn touching the plaintiff’s right to prove up against the estate of his *585wife an entirely meritorious demand for borrowed money, evidenced by tbe note in suit ? Must the plaintiff be driven out of court in order that he may enter the temple of justice by some other doorway than that which he has tried?
We think not.
The situation is not precisely that which is pictured by defendant. The marriage relation between plaintiff and his wife has been dissolved by death. That fact gives plaintiff quite a different standing from that which he would have if his wife was living. Even under the doctrines of the common law a suitor might enforce against the estate of a deceased spouse many claims founded on contract which could not be asserted during the lifetime of the other party. King v. Green, 3 Stew. (Ala.) 133.
The reason of policy which, under the ancient English law, forbade an action at law between husband and wife did not apply to cases where that intimate relation had been terminated. The reason ceased in those circumstances, and, therefore, the rule itself was considered inapplicable. Blake v. Blake, 64 Me. 177.
In Missouri it has been adjudged that the jurisdiction of our probate court reaches the allowance of all demands for the direct payment of money, whether those demands are legal or equitable by nature. Hammons v. Renfrow, 84 Mo. 341; Hoffmann v. Hoffmann’s Exr., 126 Mo. 486.
In Todd v. Terry, 26 Mo. App. (St. L.) 598, a widow maintained a demand for a sum of money against her deceased husband’s estate, in course of administration, although her demand was brought forward in the probate court and was confessedly founded on facts giving her the position of a creditor in equity only. That case has been so positively approved and followed that its authority is beyond question. Winn v. Riley, 151 Mo. 61; Reynolds v. Reynolds, 65 Mo. App. (St. L.) 415; Maginn v. Green, 67 Mo. App. (St. L.) 616; Church v. Church, 73 Mo. App. (K. C.) 421.
*586In Clark v. Clark, 86 Mo. 114, a promissory note by a husband to his wife was held valid in a suit at law by them both (in the interest of the wife) against the husband’s surety on the paper. In the course of the opinion the court intimated that the supposed difficulty created by the law, in force when that case arose, to bar a direct law action between husband and wife, was not to be extended beyond the precise exigency of the policy out of which the difficulty arose. To quote the court: “An infirmity extending to the mode or remedy for enforcing her demand against her husband' does not extend to, or impair, the right itself.” So it was held that her equitable right of claim against her husband was a sufficient foundation for an action at law against another person standing in the attitude of his surety.
In the case at bar, plaintiff needs no enabling act to invest him with competency to sue or to contract. He is a man, and whether or not his demand is regarded as legal or equitable it is merely one for payment of a definite sum of money and as such is enforcible against his wife’s estate as any other like demand against that estate is enforcible.
In a recent opinion of the first division of the Supreme Court it was declared that the estate of a married woman was to be administered like any other estate because of the broad terms of our statute touching administration. Locke v. McPherson, 161 Mo. 493.
Winn v. Riley, 151 Mo. 61, is another late case, in the first division of the Supreme Court, applying the principle which should govern this appeal. There a husband'"appropriated certain funds, the separate property of his wife. After his death she successfully maintained a probate demand therefor against his estate.
In one of the latest Missouri decisions defining the legal status of a married woman, it was held, in a very carefully considered opinion by Judge Si-mirwooD, for the majority of the court in bane, that.under the broad terms of section 4335 *587(E. S. 1899), a wife wquM be bound by a contract made by ber alone for tbe conveyance of her land to secure her note, because she had power “to contract with and deal with Strangers, or, indeed, with any one else” to- the full extent of her property rights. That case and Woodward v. Woodward, 148 Mo. 241, are especially important in that the legislation in question is therein viewed and treated as remedial rather than in derogation of the common law.
Those cases are authority to this court.
If the contract of the wife in the present action was valid, either at law or in equity, it would be a solid and meritorious foundation for an allowance against her estate in administration in Missouri, according to the best considered decisions in our State, which give effect to the true spirit and intent of legislation here on the rights and obligations of married women.
2. In Lindsay v. Archibald, 65 Mo. App. (K. C.) 117, it was held by the Kansas City Court of Appeals (reversing a judgment of Judge Rucker) that a husband could not prove up against a wife’s estate a claim for cash advanced as a loan to her during her lifetime, although she owned and managed separate property and kept a separate bank account. The learned appellate court in that case is officially reported to have held that neither the husband nor any other creditor could prove up a claim against her estate in administration in the ordinary way, but that all creditors had to go into equity to obtain satisfaction for such demands. That decision was announced in 1896. The cause of action arose in 1891, according to the statement of facts in the opinion. The decision contains an able exposition of -common law principles which might apply to such a case in the absence of our statutes, but it does not notice the distinction which the death of the wife creates, touching a right of action in the survivor. The effect of the ruling would be to compel a resort to a court of equity by every creditor of a woman who died possessed of a separate *588statutory estate. It cites as authority a decision of the St. Louis Court of Appeals in McCorkle v. Goldsmith, 60 Mo. App. (St. L.) 475. But the facts of the last mentioned case were distinguishable in this: that the relation of husband and wife had been severed by death in the Lindsay case though it still existed in the McCorkle suit. Nevertheless, neither of those cases is in full accord with the cases in the Supreme Court which we have cited.
3. The fact that in the case before us the plaintiff is competent to sue and the estate of the wife, not the wife herself, is defendant, relieves US' of the necessity of inquiring whether under our existing statutes and piveeedents a husband or wife may maintain a direct suit against each other. We confine our ruling strictly to the facts of the case in hand. We hold that those facts fall within reach of the principles we find announced in the cases we have mentioned.
4. We regret that our conclusion in the premises is in conflict with the decision of the Kansas City Court of Appeals in the Lindsay case, 65 Mo. App. (K. C.) 117, which is directly in point on the facts as well as on the law involved.
The judgment is affirmed with the concurrence of Bland, P. J., and Goode, J., but because of the conflict between this decision and the one last mentioned we all agree to certify the cause to the Supreme Court in obedience to the mandate of the Constitution of the State.